Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered September 20, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
We see no reason to remand for further sentencing proceedings. The allegedly inaccurate information in the presentence report concerned “the circumstances attending the commission of the offense” (CPL 390.30 [1]), and was within the proper scope of the presentence investigation. Concur—Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.